DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faris (US Patent 5,364,557; hereafter ‘557).
Claim 1: ‘557 is directed towards a method for producing flakes of a resin thin film (see abstract) comprising:
a step (1) of forming a resin thin film on a substrate to obtain a multilayer film (a resin thin film is formed a first belt (substrate film) to obtain a multilayer film; see Fig. 3c and col. 5, line 55 – col. 6, line 20);
a step (2) of pressing the multilayer film by a member having a concavo-convex shape to form cracks in the resin thin film (a transfer means comprising one or more transfer belts with a random adhesive pattern is pressed against the multilayer film to transfer CLC flakes with a predetermined average size – i.e. a belt with a concavo-convex shape is pressed against the multilayer film to form flakes and thus inherently forms cracks in the resin thin film; col. 5, lines 60-67); and
a step (3) of stripping the resin thin film from the substrate film to obtain flakes (the transfer means strips the resin thin film from the substrate film to obtain the flakes; col. 5, lines 60-67).
ClaIm 4: The resin thin film is a cholesteric resin layer (col. 1, lines 10-45 and col. 4, lines 50-53).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ‘557, as applied above, and further in view of Weiss et al. (US PG Pub 2005/0126414; hereafter ‘414).
Claim 2: ‘557 teaches using a transfer means for step (2) but does not teach the amount of pressure applied. 
However, ‘414, which is directed towards a transfer printing process (see title; the Examiner notes that the process of transferring the flakes in ‘557 is effectively a transfer printing process) teaches that a transfer printing process can be performed at a pressure of 40 psi (i.e. 0.276 MPa; ¶ 56).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a pressure on the order of 0.276 MPa as the transfer process during the transfer step of ‘557 because it is a known pressure which is recognized as suitable for transferring an ink during transfer printing and would have predictably produced the desired result.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ‘557, as applied above, and further in view of Bachels et al. (US PG Pub 2010/0059709; hereafter ‘709).
Claim 3: ‘557 teaches using a polysiloxane cholesteric liquid crystal resin (col. 4, lines 65-68) which is cured (col. 4, line 35 – col. 5, line 10).
‘557 does not teach that the polysiloxane CLC is photocurable.
However, ‘709, which is directed towards liquid crystal polymers (title) such as polysiloxane CLC polymers (¶s 291 & 300) teaches that the polymer comprises photocurable moieties (¶ 209).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the photocurable polysiloxane CLC polymer resin of ‘709 as the particular polysiloxane CLC resin in ‘557 because the CLC resin of ‘709 is an art recognized CLC resin and it is prima facie obvious to use known alternatives.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ‘557, as applied above, and further in view of Phillips et al. (US Patent 5,059,245; hereafter ‘245).
Claim 5: ‘557 further teaches collecting the resin flakes (col. 5, line 55 – col. 6, line 20).
‘557 does not teach spraying a fluid onto the resin film where the cracks have been formed to blow away the resin thin film having the cracks formed in the above discussed embodiment.
However, in an alternative embodiment, ‘557 teaches using an air jet to remove the flakes from the substrate (see col. 5, lines 35-45).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the air jet of the alternative embodiment into the above discussed embodiment and further use said air jet to assist in the removing of the flakes because it would have further assisted the removal of the flakes and thus improved the process.
‘557 does not teach further pulverizing the collected flakes.
However, ‘557 teaches using the flakes in inks (title) in which the process produces flakes with an average size of 4-100 microns (claim 6).
And, ‘245, which is also directed towards inks with flakes (title) teaches that the flakes can be further reduced in size by pulverizing to a suitable size of 2-5 microns for use in inks (col. 14, lines 20-36).
It would have been obvious to one of ordinary skill in the art at the time of filing to further pulverize the flakes of ‘557 as taught by ‘245 because as taught by ‘245 it is recognized in the art to further pulverize flakes for use in inks to obtain suitable sizes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/Primary Examiner, Art Unit 1712